 

 

USDC SPYY
DOCUMENT

   
 
 
 

   
  
 

UNITED STATES DISTRICT COURT

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED}
MARGARITA MONTES, et al. * DATE FILED. | [a3 row
Plaintiffs, 18 Civ. 11613 (RWL)
- against - ORDER OF DISMISSAL
TULARCITA BAKERY, LLC, et al, :
Defendants. ;
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This case, having resolved by settlement, is hereby dismissed and discontinued in
its entirety, with prejudice, without costs or fees to any other party, except as may be
provided for in the parties’ settlement agreement. The Clerk of Court is respectfully

requested to close the case.

SO ORDERED.

4

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: January 13, 2020
New York, New York

Copies transmitted to all counsel of record.
